PER CURIAM.
The appellant filed a “Motion for Correction of Sentence/Proper Accreditation of Time Served”, claiming two procedural errors.
The first alleged error relates to the failure of the trial court and the Department of Corrections to credit the defendant with the amount of jail time that he had actually served prior to his sentencing. The second claimed error relates to the defendant’s contention that he has not received the appropriate amount of “gain time” that he feels he should have been allowed.
As to the first issue, relating to crediting the appellant with the correct amount of “time served”, the State agrees that the appellant is correct and that the motion should be granted in connection with that issue. Since the record supports the State’s position in that regard, the trial court’s denial of the defendant’s motion with regard to the “time served” issue must be reversed with this cause being remanded to the trial court with instructions to the trial judge to take the necessary and appropriate action, including holding any evidentiary hearing that might be necessary, to correct the defendant’s sen*940tence so as to insure that the defendant receives the proper credit for all jail time that he has served.
As far as the “gain time” issue is concerned, however, we find that the trial court was correct in not granting the defendant’s motion with regard to that issue in view of the fact that, pursuant to the provisions of Rule 3.800(b) of the Florida Rules of Criminal Procedure, the trial court had lost jurisdiction over that issue. Our affirmance of the trial court’s refusal to grant the appellant the “gain time” that he is seeking is without prejudice to any subsequent action or proceeding that the defendant might initiate or participate in furtherance of his efforts to secure the “gain time” that he sought herein.
Affirmed in part, reversed in part and remanded with directions.